Citation Nr: 1632426	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1965 to February 1969 and from February 1971 to December 1987.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDING OF FACT

Service connection is currently in effect for erectile dysfunction that is related to service-connected prostate cancer.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 on the matter; any notice defect or duty to assist failure is harmless.  

Special Monthly Compensation

Under the applicable criteria, SMC under the provisions of 38 U.S.C.A. § 1114(k) is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use on one or more creative organs.  38 C.F.R. § 3.350(a) (2015).  

VA regulations provide that loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1).  The VA General Counsel has opined that SMC is awarded for either anatomical loss or loss of use a creative organ.  This opinion indicates that "the purpose" of special monthly compensation for loss or loss of use of a creative organ "is to account for psychological factors as well as the loss of physical integrity."  VAOPGCPREC 93-90; VAOPGCPREC 5-89.  

Service connection for prostate cancer and erectile dysfunction was granted in a May 2010 rating decision.  The evidence of record shows that the Veteran has been prescribed medications for erectile dysfunction.  As the Veteran has been granted service connection for erectile dysfunction, the Board finds that, with the resolution of reasonable doubt, entitlement to SMC based on loss of use of a creative organ is also warranted.  38 U.S.C.A. § 1114(k) (West 2014), 38 C.F.R. § 3.350(a) (2015).  



ORDER

Entitlement to special monthly compensation for loss of use of a creative organ is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


